716 N.W.2d 560 (2006)
474 Mich. 1146
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mack WILLIAMS, Defendant-Appellant.
Docket No. 130292. COA No. 265733.
Supreme Court of Michigan.
May 5, 2006.
On order of the Court, the application for leave to appeal the November 17, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are *561 not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons stated in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).